 

Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made effective as of May 27, 2015
(the “Effective Date”), by and between Cerulean Pharma Inc., a Delaware
corporation, with its principal place of business being 840 Memorial Drive, 5th
Floor, Cambridge, MA 02139 (the “Company”) and Danforth Advisors, LLC, a
Massachusetts limited liability corporation, with its principal place of
business being 91 Middle Road, Southborough, MA 01772 (“Danforth”). The Company
and Danforth are herein sometimes referred to individually as a “Party” and
collectively as the “Parties.”

WHEREAS, the Company possesses know-how and proprietary technology related to
oncology drug discovery and development; and

 

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy; and

 

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
"Services"); and

 

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

1.

Services of Consultant.  Danforth will assist the Company with matters relating
to the Services.  The Services are more fully described in Exhibit A attached
hereto.  Danforth and the Company will review the Services on a monthly basis to
prioritize and implement the tasks listed on Exhibit A.

2.

Compensation for Services.  In full consideration of Danforth’s full, prompt and
faithful performance of the Services, the Company shall compensate Danforth and
Mr. Gregg Beloff, as more fully described in Exhibit A (collectively, the “Total
Compensation”).  Danforth shall, from time to time, but not more frequently than
twice per calendar month invoice the Company for Services rendered and such
invoice will be paid upon thirty (30) days of receipt. Each month the Parties
shall evaluate jointly the current fee structure and scope of Services. Danforth
reserves the right to an annual increase in the consultant fee of up to 4%,
effective January 1 of each year. Upon termination of this Agreement pursuant to
Section 3, no compensation of any kind as described in this Section 2 shall be
payable or issuable to Danforth after the effective date of such
termination.  In addition, the Company will reimburse Danforth for reasonable
out-of-pocket business expenses, including but not limited to travel and
parking, incurred by Danforth in performing the Services hereunder, upon
submission by Danforth of supporting documentation reasonably acceptable to the
Company.  Any such accrued expenses in any given three (3) month period that
exceed one thousand dollars ($1,000) shall be submitted to the Company for its
prior written approval.  

3.

Term and Termination. The term of this Agreement will commence on the Effective
Date and will continue through the anniversary of such date in the next calendar
year (the “Term”). This Agreement may be extended for an additional period by
mutual written agreement.  This Agreement may be terminated by either Party
hereto: (a) with Cause (as defined below), upon thirty (30) days prior written
notice to the other Party; or (b) without cause upon sixty (60) days prior
written notice to the other Party. For purposes of this Section 3, “Cause” shall
include: (i) a breach of the terms of this Agreement which

1

--------------------------------------------------------------------------------

 

is not cured within thirty (30) days of written notice of such default or (ii)
the commission of any act of fraud, embezzlement or deliberate disregard of a
rule or policy of the Company.  

4.

Time Commitment. Danforth will devote such time to perform the Services under
this Agreement as may reasonably be required, and as mutually agreed by the
Parties.      

 

5.

Place of Performance.  Danforth will perform the Services at such locations upon
which the Company and Danforth may mutually agree.  Danforth will not, without
the prior written consent of the Company, perform any of the Services at any
facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below).  

 

6.

Compliance with Policies and Guidelines.  Danforth will perform the Services in
accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

 

7.

Confidential Information.  Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to Danforth information, including, but not limited to, material,
compilations, data, formulae, models, patent disclosures, procedures, processes,
business plans, projections, protocols, results of experimentation and testing,
specifications, strategies and techniques, and all tangible and intangible
embodiments thereof of any kind whatsoever (including, but not limited to, any
apparatus, biological or chemical materials, animals, cells, compositions,
documents, drawings, machinery, patent applications, records and reports), which
is owned or controlled by the Company and is marked or designated as
confidential at the time of disclosure or is of a type that is customarily
considered to be confidential information (collectively the “Confidential
Information").  Danforth acknowledges that the Confidential Information or any
part thereof is the exclusive property of the Company and shall not be disclosed
to any third party without first obtaining the written consent of the
Company.  Danforth further agrees to take all practical steps to ensure that the
Confidential Information, and any part thereof, shall not be disclosed or issued
to its affiliates, agents or employees, except on like terms of
confidentiality.  The above provisions of confidentiality shall apply for a
period of five (5) years.  

8.

Intellectual Property.  Danforth agrees that all ideas, inventions, discoveries,
creations, manuscripts, properties, innovations, improvements, know‑how,
inventions, designs, developments, apparatus, techniques, methods, and formulae
that Danforth conceives, makes, develops or improves as a result of performing
the Services, whether or not reduced to practice and whether or not patentable,
alone or in conjunction with any other party and whether or not at the request
or upon the suggestion of the Company (all of the foregoing being hereinafter
collectively referred to as the “Inventions”), shall be the sole and exclusive
property of the Company.  Danforth hereby agrees in consideration of the
Company’s agreement to engage Danforth and pay compensation for the Services
rendered to the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged that Danforth shall
not, without the prior written consent of the Company, directly or indirectly,
consult for, or become an employee of, any company which conducts business in
the Field of Interest anywhere in the world.  As used herein, the term “Field of
Interest” shall mean the research, development, manufacture and/or sale of the
products resulting from the Company’s technology. The limitations on competition
contained in this Section 8 shall continue during the time that Danforth
performs any Services for the Company, and for a period of three (3) months
following the termination of any such Services that Danforth performs for the
Company.  If any part of this section should be determined by a court of
competent jurisdiction to be unreasonable in duration, geographic area, or
scope, then this Section 8 is intended to and shall extend only for such period
of time, in such area and with respect to such activity as is determined to be
reasonable.  Except as expressly provided herein, nothing in this Agreement
shall preclude Danforth from consulting for or being employed by any other
person or entity.  

2

 

--------------------------------------------------------------------------------

 

9.

Non Solicitation. All personnel representing Danforth are contracted agents of
Danforth.  As such, they are obligated to provide the Services to the Company
and are obligated to Danforth under confidentiality, non-compete, and
non-solicitation agreements.  Accordingly, they are not retainable as employees
or contractors by the Company and the Company hereby agrees not to solicit, hire
or retain their services for so long as they are contracted agents of Danforth
and for one (1) years thereafter.  Should the Company violate this restriction,
it agrees to pay Danforth liquidated damages equal to twenty-five thousand
($25,000) dollars for each Danforth contracted agent solicited and/or hired by
the Company in violation of this Agreement, plus Danforth’s reasonable
attorneys’ fees and costs incurred in enforcing this agreement should the
Company fail or refuse to pay the liquidated damages amount in full within
thirty (30) days following its violation.

10.

Placement Services. In the event that Danforth refers a potential employee to
the Company and that individual is hired, Danforth shall receive a fee equal to
twenty percent (20%) of the employee’s starting annual base salary and target
annual bonus.  This fee is due and owing whether an individual is hired,
directly or indirectly on a permanent basis or on a contract or consulting basis
by the Company, as a result of Danforth’s efforts within one (1) year of the
date applicant(s) are submitted to the Company. Such payment is due within
thirty (30) days of the employee’s start date.

 

11.

No Implied Warranty. Except for any express warranties stated herein, the
Services are provided on an "as is" basis, and the Company disclaims any and all
other warranties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof.  Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place.  The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services.  Because the Services do
not constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.

12.

Indemnification.  Each Party hereto agrees to indemnify and hold the other Party
hereto, its directors, officers, agents and employees harmless against any claim
based upon circumstances alleged to be inconsistent with such representations
and/or warranties contained in this Agreement. Further, the Company shall
indemnify and hold harmless Danforth and any of its subcontractors against any
claims, losses, damages or liabilities (or actions in respect thereof) that
arise out of or are based on the Services performed hereunder, except for any
such claims, losses, damages or liabilities arising out of the gross negligence
or willful misconduct Danforth or any of its subcontractors. The Company will
endeavor to add Consultant and any applicable subcontractor to its insurance
policies as additional insureds.

13.

Independent Contractor.  Danforth is not, nor shall Danforth be deemed to be at
any time during the term of this Agreement, an employee of the Company, and
therefore Danforth shall not be entitled to any benefits provided by the Company
to its employees, if applicable.  Danforth’s status and relationship with the
Company shall be that of an independent contractor and consultant.  Danforth
shall not state or imply, directly or indirectly, that Danforth is empowered to
bind the Company without the Company's prior written consent.  Nothing herein
shall create, expressly or by implication, a partnership, joint venture or other
association between the parties.  Danforth will be solely responsible for
payment of all charges and taxes arising from his or her relationship to the
Company as a consultant.

14.

Records.  Upon termination of Danforth’s relationship with the Company, Danforth
shall deliver to the Company any property or Confidential Information of the
Company relating to the Services which may

3

 

--------------------------------------------------------------------------------

 

be in its possession including products, project plans, materials, memoranda,
notes, records, reports, laboratory notebooks, or other documents or photocopies
and any such information stored using electronic medium.

15.

Notices.  Any notice under this Agreement shall be in writing (except in the
case of verbal communications, emails and teleconferences updating either Party
as to the status of work hereunder) and shall be deemed delivered upon personal
delivery, one day after being sent via a reputable nationwide overnight courier
service or two days after deposit in the mail or on the next business day
following transmittal via facsimile.  Notices under this Agreement shall be sent
to the following representatives of the Parties:

If to the Company:

 

Name:

 

Chris Guiffre

Title:

 

President and Chief Executive Officer

Address:

 

840 Memorial Drive, 5th Floor, Cambridge, MA 02139

Phone:

 

(617) 551-9600

E-mail:

 

cguiffre@ceruleanrx.com

 

If to Danforth:

 

Name:

 

Gregg Beloff

Title:

 

Managing Director

Address:

 

91 Middle Road

 

 

Southborough, MA 01772

Phone:

 

1 617 686-7679

E-mail:

 

gbeloff@danforthadvisors.com

 

16.

Assignment and Successors.  This Agreement may not be assigned by a Party
without the consent of the other which shall not be unreasonably withheld,
except that each Party may assign this Agreement and the rights, obligations and
interests of such Party, in whole or in part, to any of its Affiliates, to any
purchaser of all or substantially all of its assets or to any successor
corporation resulting from any merger or consolidation of such Party with or
into such corporation.

17.

Force Majeure.  Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party.  In the
event of such force majeure, the Party affected thereby shall use reasonable
efforts to cure or overcome the same and resume performance of its obligations
hereunder.

18.

Headings.  The Section headings are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

19.

Integration; Severability.  This Agreement is the sole agreement with respect to
the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same.  If any provision
of this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

4

 

--------------------------------------------------------------------------------

 

20.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, excluding choice of law
principles.  The Parties agree that any action or proceeding arising out of or
related in any way to this Agreement shall be brought solely in a Federal or
State court of competent jurisdiction sitting in the Commonwealth of
Massachusetts.

21.

Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

DANFORTH ADVISORS, LLC

 

CERULEAN PHARMA INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gregg Beloff

 

By:

 

/s/ Christopher D. T. Guiffre

 

 

 

 

 

 

 

Print Name:

 

Gregg Beloff

 

Print Name:

 

Christopher D. T. Guiffre

 

 

 

 

 

 

 

Title:

 

Managing Director

 

Title:

 

President & Chief Executive Officer

 

 

 

 

 

 

 

Date:

 

May 27, 2015

 

Date:

 

May 27, 2015

 




5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

Description of Services and Schedule of Fees

 

Danforth will perform mutually agreed to finance, accounting and other
administrative functions (the “Services”) which are necessary to support the
achievement of the Company’s strategic and financial objectives, and the
management of the Company’s business.

Services

CFO Services:

•

Participate in financing activities

•

Ensure compliance with SEC filing and other regulatory requirements

•

Support investor relations activities

•

Oversee the finance and accounting functions

•

Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

•

Other CFO services, as needed/requested:

-

Strategic business planning

-

Supplier contract negotiation and cost reduction planning

-

Corporate and business development/licensing support

-

Financial modeling, planning and analysis

-

Strategic opportunity assessment

-

Stock option plan management

-

Capitalization table management

CFO services will be provided by Gregg Beloff, Managing Director of Danforth.

 

Other Services:

Danforth also offers Services including, but not limited to, supporting the
Company with:

•

Technical Accounting

•

FP&A

•

Additional special projects as may be requested by Company

The Parties recognize that the time required to provide the Services will
fluctuate, depending on the Company’s needs and priorities, and to some extent
external events that cannot be controlled or accurately predicted. Therefore,
the Parties will meet as soon as possible after the execution of this Agreement
to agree on the prioritization of tasks and the level of resources required, and
will meet periodically, but no less frequently than monthly, to re-assess
resourcing.

 

Hourly Consulting Fees:

 

CFO: Gregg Beloff

 

$280/hour

Technical Accounting

 

$270/hour

Senior Director of Finance:

 

$165/hour

 

6

 

--------------------------------------------------------------------------------

 

Danforth shall submit invoices to Cerulean, which shall be payable by Cerulean
in accordance with Section 2 of the Agreement.

 

Equity Compensation

Additionally, Cerulean shall grant to Gregg Beloff, in his individual capacity
as consultant to the Company, a nonqualified stock option grant, in accordance
with and pursuant to the Company’s 2014 Stock Option Plan and a customary stock
option agreement, of 90,000 shares of Cerulean common stock (the “Option”).  The
shares subject to the Option will vest over a one year period, starting as of
the Effective Date, with 1/12th of the shares vesting on May 31, 2015 and at the
end of each month of continuous service thereafter.  Shares subject to the
Option which are vested as of the expiration or termination of this Agreement
shall be exercisable for a period of up to one (1) year after such expiration or
termination.

Together, the hourly consulting fees (as set forth above) and the Option
constitute the Total Compensation in accordance with Section 2 of the Agreement.

 

 

 

 

 

 

7

 